10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 56 Filed 11/01/18 Page 1 of 4

D. GEORGE SWEIGERT, C/O
P.O. BOX 152 rata EnY . .
MESA, AZ 85211 Uo RDY ~[ PM 3: 8

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
VS. MEMORANDUM OF POINTS & AUTHORITIES
IN SUPPORT OF PLAINITIFF’S AMENDED
JASON GOODMAN | MOTION FOR LEAVE TO FILE SECOND

 

 

 

   

vi oe
Lag ak ke

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT

OF PLAINITIFF’S AMENDED MOTION FOR LEAVE TO FILE SECOND
AMENDED COMPLAINT PER FRCP 15(a)

Pursuant to Local Rule 7.1 now comes the Plaintiff to support a MOTION FOR LEAVE OF COURT TO AMEND
the present operative complaint, (Doc. No. 5, filed 06/29/2018 [herein the South Carolina AC]). As the Court is
aware, certain legal issues have been created by the CHANGE OF VENUE as articled in the decision of the U.S.
District Judge (Doc. No. 27, 09/17/2018 [herein ORDER]) and the recommendation of the U.S. Magistrate (Doc.

No. 22, 08/29/2018).

1

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
OF PLAINITIFF’S AMENDED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT PER FRCP 15(a)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56 Filed 11/01/18 Page 2 of 4

BACKGROUND AND FACTS

1. On 09/21/2018 (by Doc. No. 30) this lawsuit was transferred from the U.S.D.C. serving the Port of
Charleston, S.C. area. The focus of the present operative complaint (South Carolina AC) were the issues that
directly impacted the resident of the South Carolina area. However, now this lawsuit rests in the U.S.D.C. for the
S.D.N.Y. and requires updating to accommodate the many changes in law and recent developments.

2. On 10/10/2018 (Doc. No. 35) the Defendant filed an UNVERIFIED answer to the Plaintiffs
VERIFIED South Carolina AC. The Court should note that the Defendant (Goodman) was under no obligation to
file his ANSWER (Doc. 35) as he had not been summoned or served. Nonetheless, Defendant did file an
APPEARANCE via letter (Doc. No. 34, 10/10/2018) also informing the Court by letter (Doc. No. 36, 10/11/2018)
the he intended to ADD a counterclaim to his ANSWER (Doc. 35). As promised, twelve (12) days after filing his
ANSWER (Doc. 34) Defendant (Goodman) filed his bifurcated COUNTERCLAIM (Doc. No. 44, 10/22/2018).

3. By his pleading filed on 10/19/2018 (Doc. No. 42) (which is hereby incorporated by reference as if
fully restated herein) the Plaintiff provided an exhaustive argument to justify an action by this Court to strike
Defendant’s ANSWER (Doc. No. 34) pursuant to N.Y. C.P.L.R. § 3022 as improper. Both the ANSWER and

COUNTERCLAIM are legal deficient pursuant N.Y. C.P.L.R. § 3011.
LAW AND ARGUMENT

4. As apreliminary matter, Pursuant to N.Y. C.P.L.R. 3025(a), “[a] party may amend his pleading
once without leave of court within twenty days after its service, or at any time before the period for responding to it
expires, or within twenty days after service of a pleading responding to it.” The Plaintiff is amending his original
MOTION FOR LEAVE (Doc. No. 39, 10/17/2018).

5. As cited in other pleadings, the Defendant’s ANSWER and bifurcated COUNTERCLAIM should
be treated as legal nullities, especially since the Defendant has apparently made no attempt to cure the legal

deficiencies of the UNVERIFIED ANSWER (Doc. No. 35).

2

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
OF PLAINITIFE’S AMENDED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT PER FRCP 15(a)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56 Filed 11/01/18 Page 3 of 4

6. It is highly prejudicial against the Plaintiff to allow ill-formed, improper and legally insufficient
pleadings by the Defendant (ANSWER/COUNTERCLAIM) to have practical effects on the Plaintiff. The
Defendant continues in open-end and never ending prima facia tortious conduct against the Plaintiff. The amount of
acts, events and occurrences perpetrated on the Plaintiff by the Defendant since the filing of the South Carolina AC
is almost immeasurable.

7. The Plaintiff has a right to AMEND the operative complaint in this lawsuit and the Court should
GRANT LEAVE to allow the accompanying Second Amended Complaint to become the operative complaint in this
matter.

8. By his document filed on 10/19/2018 (Doc. No. 41) Plaintiff has contended the ANSWER (Doc.
34) is a legal nullity under the operation of N.Y. C.P.L.R. Rule § 3022. The Defendant has been so notified and as
the date of this writing has NOT attempted to cure this legal insufficiency of the ANSWER (Doc. 35).

9. The Plaintiff has conducted a rigorous review of the laws of the State of New York (N.Y. State);
which includes N.Y. State Penal Law § 460.00 (herein N.Y. State RICO). Following the review of the laws in the
state of New York (N.Y.) the Plaintiff notes that New York has a state racketeering law, while South Carolina does
not.

10. The plaintiff now requests the leave of the Court to correct the legal deficiencies of the South
Carolina AC in light of N.Y. racketeering law (as South Carolina has no such equivalent law).

11. The Court should consider that Goodman filed his ANSWER to the South Carolina AC at his own
peril. Goodman was notified by the District Judge’s ORDER that such filings would be considered premature.
Citing the ORDER (Doc. No. 27, 09/17/2018); quoting in relevant part:

Ti. Discussion

The Court finds that the Magistrate Judge ably addressed the issues raised by Plaintiff's and Defendant’s

motions and correctly concluded, to which the Plaintiff has not objected, that each motion should be denied

as premature. Federal Rule of Civil procedure 4 dictates that the Plaintiff present a properly completed
summons to the clerk, who must issue it for service on the Defendant. Here, no summons has been issued
and, therefore, service of process by Plaintiff is premature. As a result, Plaintiffs motions are also
premature, as is Defendant’s motion to dismiss.

12. Therefore Defendant’s ANSWER was premature (no summons, no service).

3

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
OF PLAINITIFF’S AMENDED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT PER FRCP 15(a)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56 Filed 11/01/18 Page 4 of 4

13. Other harmless errors present in this case have been addressed in the analogous Wash. v. N.Y. City
Bd. of Estimate, 709 F.2d 792, 795 (2d Cir.1983). In this instance, the Plaintiff is attempting to correct the legal
deficiencies of the South Carolina AC in the context of New York law.

14. Defendant Goodman will not be prejudiced by the Court’s approval of this instant MOTION FOR
LEAVE TO AMEND as the Defendant has prematurely filed his ANSWER in the shadow of the judge’s ORDER
dismissing such pleadings as premature until personal service accomplished pursuant to F.R.C.P. Rule 4. Defendant
proceeded at his own peril in the shadow of the judge’s ORDER (Doc. No. 27, 09/17/2018) to file a premature
ANSWER prior to awaiting personal service as required by F.R.C.P. Rule 4. The Defendant is therefore not
prejudiced by this motion.

15. The reverse is true for the Plaintiff, who will be prejudiced by the Court’s failure to approve the
request to file a Second Amended Complaint. The initial South Carolina complaint and AC (filed as a matter of
right per FRCP Rule 15(a)) was crafted for the jurisdiction serving the Port of Charleston, S.C. The judge’s
ORDER (Doc. No. 27, 09/17/2018) of Change of Venue has deposited the Plaintiffs pleadings into the State of New
York, which has its own form of a state racketeering law. The operative South Carolina complaint needs to be
aligned with New York State racketeering law. The Plaintiff should be allowed to make appropriate adjustments as

necessary to correct the legal deficiencies created by N.Y. law in the new jurisdiction.

Dated this day of owtef 0 , 2018

Respectfully submitted.

D. Ae an

Pro se non-attorney acting as a private attorney general
for this public interest lawsuit

 

4

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
OF PLAINITIFE’S AMENDED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT PER FRCP 15(a)

 
